DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 08/15/2022.
Claims 1, 10, 11, and 20 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1 and 11 being independent).
The amendment filed 08/15/2022 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed 08/15/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “A. Under Revised Step 2A, Amended Independent Claims 1 and 11 Integrate the Ideas into a Practical Application” (see Applicant’s remarks, pages 8-11)
(2) “B. Under Step 2B, Amended Independent Claims 1 and 11 Recite an Inventive Concept by Adding Specific Limitations that Are Not Well-Understood, Routine, or Conventional Activity in the Field” (see Applicant’s remarks, pages 11-13)
Examiner notes:
(1) Applicant’s arguments are not found to be persuasive and thus the rejection under 35 USC 101 is maintained for the same reasons as set forth in previous Office Action.  Furthermore, Examiner provides the response in the Office Action as below.
(2) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide a payment transaction between a first entity and a second entity (e.g., an electronic billing or funds transferring) which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’).
For instance, in the process of claims, the limitations of facilitating… a real time payment transaction from a first account of the sender, involving… a promise-to-pay message sent to the second financial institution, performing… a successful credit for the payment amount to the second account, crediting… to the account of the sender at the biller, crediting… to account for the successful debit of the first account, debiting… to account for the successful credit to the second account, maintaining… a first settlement account, and maintaining… a second settlement account…, selecting… biller…, entering… account identifier of the account of the sender…, selecting… to confirm the preauthorization by the sender…, receiving… a first request to pay to a biller…, sending… a second request to the biller based on the first request…, receiving… the invoice for the sender to pay the payment amount…, transferring… funds form the first settlement account to the second settlement account…, receiving… a prior invoice from the biller…, sending… notification…, and performing… to reduce congestion… recite this judicial exception.  Therefore, the claims recite an abstract idea.  
(3) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., …at the system, …from the system, …send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, computer-readable media, a mobile device, a mobile application, a first display screen, a second display screen, a third display screen, distributed network, distributed memory architecture, computing instruction, etc.) as the additional elements which amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
For example, Applicant argues that “the Patent Office completely ignores the "behind-the-scenes" nature of the interactions between the entities that allows the transaction to be preauthorized by the sender, without the sender needing to receive and authorize an invoice or request for payment from the biller.” And “the amendments to independent claims 1 and 11 add improvements to the functioning of a computer. For example, amended independent claims 1 and 11 recite, in part, "the system comprises distributed network and distributed memory architecture to perform the computing instructions to reduce congestion from multiple transactions."” (see Applicant’s response, pages 9-10). Examiner respectfully disagrees because these claim limitations reflect improvements in the abstract ideas as the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  The limitations of the invention as a whole are a business solution, not a technical solution to a technical problem.
(4) Step 2B Consideration: The limitations recited by claims 1 and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a first request to pay to a biller…, sending… a second request to the biller based on the first request…, receiving… the invoice for the sender to pay the payment amount…, transferring… funds form the first settlement account to the second settlement account…, receiving… a prior invoice from the biller…, and sending… notification… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a payment transaction between a first entity and a second entity (e.g., an electronic billing or funds transferring).  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0063-0065], a single computer, a single server, a cloud of computer or servers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, and computer data network.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “processor” and “computer instructions”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a payment transaction between a first entity and a second entity (e.g., an electronic billing or funds transferring), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a real time payment transaction between a first entity and a second entity (e.g., an electronic billing or fund transferring) which contains the steps of receiving, sending, facilitating, involving, performing, and maintaining.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines programmed to carrying out process steps and claim 11 is directed to a process, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a payment transaction between a first entity and a second entity (e.g., an electronic billing or fund transferring) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: facilitating… payment transaction from a first account of the sender, involving… a promise-to-pay message sent to the second financial institution, performing… a successful credit for the payment amount to the second account, crediting… to the account of the sender at the biller, crediting… to account for the successful debit of the first account, debiting… to account for the successful credit to the second account, maintaining… a first settlement account, maintaining… a second settlement account…, selecting… biller…, entering… account identifier of the account of the sender…, selecting… to confirm the preauthorization by the sender…, receiving… a first request to pay to a biller…, sending… a second request to the biller based on the first request…, receiving… the invoice for the sender to pay the payment amount…, transferring… funds form the first settlement account to the second settlement account…, receiving… a prior invoice from the biller…, sending… notification…, and performing… to reduce congestion…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contracts’
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a first request to pay to a biller…, sending… a second request to the biller based on the first request…, receiving… the invoice for the sender to pay the payment amount…, transferring… funds form the first settlement account to the second settlement account…, receiving… a prior invoice from the biller…, and sending… notification… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (e.g., …at the system, …from the system, …send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, computer-readable media, a mobile device, a mobile application, a first display screen, a second display screen, a third display screen, distributed network, distributed memory architecture, computing instruction, etc.) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0063-0065], a single computer, a single server, a cloud of computer or servers, a database, a communication module, a data module, a risk engine, calculation engine, Internet, computer data network) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., … at the system, … from the system, … send to the system, the system being in data communication, … by the system, processors, computer instructions, a real-time payment transaction, computer-readable media, a mobile device, a mobile application, a first display screen, a second display screen, a third display screen, distributed network, distributed memory architecture, computing instruction, etc.) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 12, the step of “wherein the first request is a native payment request.” (i.e., a payment request), in claims 3 and 13, the step of “wherein the sender is devoid of having received any invoices from the biller” (i.e., having invoices form the payee), in claims 4 and 14, the step of “wherein the real-time payment transaction involves a promise-to-pay message sent to the second financial institution from the first financial institution…” (i.e., performs a reconciliation between accounts), in claims 5 and 15, the step of “wherein the second financial institution performs a successful credit for the payment amount to the second account to make funds available in the second account in real-time...” (i.e., performs a reconciliation between accounts), in claims 6 and 16, the step of “wherein the real-time payment transaction is credited to the account of the sender at the biller in real-time...” (i.e., performs a reconciliation between accounts), in claims 7 and 17, the step of “the first financial institution maintains a first settlement account; the first settlement account is credited to account for the successful debit of the first account at the first financial institution;...” (i.e., performs a reconciliation between accounts), in claims 8 and 18, the step of “wherein funds are transferred from the first settlement account to the second settlement account in a settlement completion that occurs after the successful credit is made to the second account.” (i.e., performs a reconciliation between accounts), in claims 9 and 19, the step of “wherein the first financial institution is different from the second financial institution.” (i.e., performs a reconciliation between different banks), and in claims 10 and 20, the step of “wherein: the sender received a prior invoice from the biller through the system; and the payment amount of the first request is different from the invoice amount of the prior invoice.” (i.e., receiving an invoice form the payee) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Settling accounts in a settlement completion after funds are transferred from the first account to the second account is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-10 and 12-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 11 above.  Merely claiming the same process for transferring funds between a first account and a second account, and settling accounts in a settlement completion does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
October 17, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/20/2022